                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION
                                  IN ADMIRALTY


 Carl Schröter GmbH & Co. KG,

                       Plaintiff,                    Case No. 2:20-cv-334-RMG

 vs.

 Smooth Navigation S.A.,

                       Defendant.


 Praxis Energy Agents LLC,

                       Intervening Plaintiff,

 vs.

 M/V EVOLUTION, IMO No. 9122899, her
 engines, freights, apparel, appurtenances,
 tackle, etc., in rem, Smooth Navigation S.A.,
 and Beta Maritime Corporation, in personam,

                       Defendants.

       INTERVENING PLAINTIFF PRAXIS ENERGY AGENTS LLC’S MOTION FOR
            LEAVE TO FILE A VERIFIED COMPLAINT IN INTERVENTION

         COMES NOW Intervening Plaintiff, Praxis Energy Agents LLC (hereinafter “PRAXIS”),

by and through its undersigned counsel, and files this Motion for Leave to File a Verified

Complaint in Intervention. PRAXIS moves this Honorable Court for an order that it may intervene

in this action pursuant to Rule 24(a)(2) of the Federal Rules of Civil Procedure. In support thereof,

PRAXIS would respectfully show the Court as follows:

//

//


                                                 1
                                  FACTUAL BACKGROUND

         1.     PRAXIS seeks to recover amounts indisputably due and owing for the supply of

bunker fuel and lubricants to the M/V EVOLUTION (hereinafter the “Vessel”) pursuant to three

(3) supply contracts.1 See Cooper Affidavit at Exhibit A, Verified Complaint in Intervention with

Exhibits 1 – 11 thereto; see also, Exhibit B a copy of the Verification to the Verified Complaint

in Intervention.

         2.     Smooth Navigation S.A. (hereinafter “SMOOTH NAVIGATION”) was and still is

a foreign business and the registered owner of the M/V EVOLUTION. See Exhibit A, ¶5. Beta

Maritime Corporation (hereinafter “BETA MARITIME”) was and still is a foreign business and

the ship manager, commercial manager, and ISM manager for the M/V EVOLUTION. See Exhibit

A, ¶6.

         3.     As set forth in detail in the proposed Verified Complaint in Intervention, BETA

MARITIME engaged PRAXIS to supply bunker fuel, lubricants, and marine gas oil to the M/V

EVOLUTION over three (3) supply contracts. See Exhibit A, at ¶¶ 7-39 and Exhibits 1-10.

         4.     The three (3) contracts for the supply of bunkers and lubricants to the Vessel at the

Port of Vitoria, the Port of San Sebastiao, and the Port of Charleston incorporated PRAXIS’

General Terms and Conditions for the Sale of Marine Bunker Fuels and Lubricants, which stated

that the contracts and any disputes therein are governed by the general maritime law of the United

States, including but not limited to the right to exercise a maritime lien for necessaries supplied to

a Vessel. Id., at ¶ 39.




1
 All exhibits cited herein are attached to the Attorney Affidavit of John Hughes Cooper, submitted
simultaneously with this Motion for Leave to File a Verified Complaint in Intervention.
                                                  2
          5.     As a result of SMOOTH NAVIGATION and BETA MARITIME’s failure to pay

the three (3) invoices, PRAXIS has a valid maritime lien for the supply of bunker fuel and

lubricants against the M/V EVOLUTION, IMO No. 9122899, her engines, freights, apparel,

appurtenances, tackle etc. in rem, pursuant to Rule C of the Rules for Admiralty and Maritime

Claims and Asset Forfeiture Actions (hereinafter “Supplemental Rules”) and 46 U.S.C. § 31341,

et seq.

          6.     As a result of SMOOTH NAVIGATION and BETA MARITIME’s failure to pay

the three (3) invoices, PRAXIS has a valid maritime claim in personam for the supply of bunker

fuel and lubricants against Defendants SMOOTH NAVIGATION and BETA MARITIME

pursuant to Rule B of the Supplemental Rules.

          7.     PRAXIS has suffered damages in the amount of USD 313,359.84, plus applicable

interest, costs, and fees. See Exhibit A. If PRAXIS does not file this intervention, its claim could

potentially be prejudiced in the event that the Vessel is sold and/or substitute security is negotiated

without the participation of PRAXIS.

          8.     Accordingly, PRAXIS now seeks leave of the Court to File their Verified

Complaint in Intervention pursuant to Rule 24(a)(2) of the Federal Rules of Civil Procedure.

                                             ARGUMENT

          9.     Federal Rule 24(a)(2) provides that the Court must permit anyone to intervene in

an action who files a timely motion and:

          claims an interest relating to the property or transaction that is the subject of the
          action, and is so situated that disposing of the action may as a practical matter
          impair or impede the movant’s ability to protect its interest, unless existing parties
          adequately represent that interest.

Fed. R. Civ. P. 24(a)(2). The district court has wide discretion in determining whether a request to

intervene is timely. Brink v. DaLesio, 667 F.2d 420, 428 (4th Cir. 1981).

                                                    3
           10.      An intervention based on a maritime lien against the res is an intervention of right

governed by Rule 24(a)(2). See Patricia Hayes & Assocs. v. Cammell Laird Holdings U.K., 339

F.3d 76, 80 (2d Cir. 2003); see also Banco de Credito Indus. V. Tesoreria Gen., 990 F.2d 827 (5th

Cir. 1993). Intervenor Plaintiff supplied marine gas oil, bunker fuel, and lubricants onboard

pursuant to three (3) supply contracts, all of which remain unpaid.

           11.      PRAXIS’ claims gives rise to a maritime lien for necessaries against the Vessel

subject to this action. Rule 24(a) is designed to protect a property interest such as Intervenor

Plaintiff’s interest directly related to the property, the Vessel, which forms the basis of the

controversy in this case. See Texas v. United States, 805 F.3d 653, 657 (5th Cir. 2015).

           12.      To determine whether an applicant can intervene as of right, the applicant must

demonstrate four (4) factors:

           (1) timely filing of the motion; (2) an interest in the subject matter of the action; (3)
           that the protection of this interest would be impaired because of the action; and (4)
           that the applicant's interest is not adequately represented by existing parties to the
           litigation.

Virginia v. Westinghouse Elec. Corp., 542 F.2d 214, 216 (4th Cir. 1976).

           13.      In this case, Intervenor Plaintiff’s intervention meets the four (4) factor test.

PRAXIS timely filed this motion within forty-five (45) days after the M/VEVOLUTION was first

attached. There has been no scheduling order or other discovery orders issued in the case, and as

such, the intervention will not disrupt this case procedurally and/or prejudice any of the parties.2

           14.      PRAXIS claims an interest in the property subject to this action, i.e., the M/V

EVOLUTION which is currently under attachment. PRAXIS provided necessaries to the Vessel

at the request of BETA MARITIME (and SMOOTH NAVIGATION) under three (3) separate

contracts. See Exhibit A. The bunkers and lubricants delivered to the Vessel were necessary for


2
    In addition, the Lubricants Contract only became past due as of March 8, 2020. See Exhibit A, at ¶¶ 24-25.

                                                           4
the Vessel to accomplish her mission of commercial trading worldwide. PRAXIS has a maritime

lien against the vessel and in personam claims against BETA MARITIME and SMOOTH

NAVIGATION. Accordingly, the second factor is met.

       15.     PRAXIS would be impaired if the Court denies intervention in this action given the

fact that the M/V EVOLUTION is subject to a valid maritime lien and this Court only has

jurisdiction over the res, so long as it is within the District of South Carolina. See Merchants Nat'l

Bank v. Dredge General G. L. Gillespie, 663 F.2d 1338, 1347-1348 (5th Cir. 1981)(“Because the

lienor has an interest in the vessel, his rights are . . . dependent upon the vessel’s continued

existence in the port. And because the right vanishes with the vessel, a swift and sure process

must be available to secure the vessel, the sole defendant in the action.”)(emphasis added).

Vessels are highly mobile assets that can be quickly move out of the district and thus out of the

reach of the Court’s jurisdiction. Historically, maritime arrest actions have long been recognized

as available remedies by the Federal Courts on an urgent basis due to the fact that “[m]aritime

parties are peripatetic, and their assets are often transitory.” Aqua Stoli Shipping Ltd. v. Gardner

Smith Pty Ltd., 460 F.3d 434, 443 (2d Cir. 2006) (citing In re Louisville Underwriters, 134 U.S.

488, 493, 10 S. Ct. 587, 33 L. Ed. 991 (1890));

       16.     Finally, none of the parties to this action adequately represent PRAXIS’ interests.

To the contrary, PRAXIS has a competing interest with the other plaintiff in this matter, Carl

Schröter GmbH & Co. KG (hereinafter “Carl Schröter”). Carl Schröter initiated this action against

SMOOTH NAVIGATION on January 30, 2020 to obtain security for its claim for damages to

15,095.638 metric tons of Direct Reduced Iron (Type B) which was carried onboard the Vessel

and allegedly delivered at the Port of Surabaya, Indonesia in a damaged condition. See Dkt. No. 1

and No. 39. This Honorable Court granted Carl Schröter’s request for attachment of the Vessel



                                                  5
for its damages allegedly in excess of $1,552,560.06. See Dkt. No. 9, Order for Issuance of a

Warrant of Attachment Pursuant to Admiralty Rule B.

       17.     In the event that Defendants do not post adequate substitute security for all claims

and/or fail to settle the pending claims, this Court may be required to order the interlocutory sale

of the Vessel and then assess the disbursement of the proceeds according to each plaintiff’s priority

right. See United States v. One 254 Ft. FREIGHTER, M/V ANDORIA, 570 F. Supp. 413, 415 (E.D.

La. 1983), aff'd, 768 F.2d 597 (5th Cir. 1985).

       18.     No other parties are adequately representing PRAXIS’ rights and claims.

       19.     In accordance with the Local Rules for the District of South Carolina, counsel for

Intervening Plaintiff PRAXIS affirms that on March 13, 2020, counsel for PRAXIS called and

emailed counsel for Plaintiff Carl Schröter GmbH & Co. KG and Defendant Smooth Navigation

S.A. to seek their respective positions on the motion to intervene. Counsel for Plaintiff and

Defendant are conferring with their respective clients, but given the time-zone differences and

foreign parties located abroad, were not able to confirm a formal position on the motion for

intervention prior to filing. The Parties will notify the Court if the motion is unopposed.

                                         CONCLUSION

       WHEREFORE, Intervening Plaintiff PRAXIS respectfully requests this Honorable Court

join PRAXIS in the action by and granting the Motion for Leave to File a Verified Complaint in

Intervention, and for such other and further relief as the Court deems just and proper.




                                                  6
Dated: March 13, 2020
       Mt. Pleasant, South Carolina        Respectfully Submitted:

                                           COOPER & BILBREY, P.C.

                                           By: /s/John Hughes Cooper
                                           JOHN HUGHES COOPER, ESQUIRE
                                               Federal Court ID 298
                                               South Carolina Bar 1387
                                               State Bar of Georgia 185986
                                               shiplaw@jhcooper.com
                                           JOHN TOWNSEND COOPER, ESQUIRE
                                               Federal Court ID 10172
                                               South Carolina Bar 76087
                                               jtc@jhcooper.com
                                           ALBERT GLEN BILBREY, JR., ESQUIRE
                                              Federal Court ID 12938
                                              South Carolina Bar 103799
                                              agbilbrey@jhcooper.com
                                           1476 Ben Sawyer Blvd., Suite 11
                                           Mt. Pleasant, SC 29464
                                           843-883-9099; fax 843-883-9335

                                           Attorneys for Intervening Plaintiff


OF COUNSEL

Chalos & Co, P.C.
George M. Chalos, Esq.
Briton P. Sparkman, Esq.
55 Hamilton Avenue
Oyster Bay, NY 11771
Pro Hac Vice Application Forthcoming




                                       7
